HARDY, Judge.
This is a companion case to the suit of Martin v. State Farm Mutual Automobile Insurance Company, La.App., 108 So.2d 21. Both cases were decided below on exceptions of no cause and no right of action interposed by defendant, Standard Life Insurance Company, and the reasons set forth in our opinion in the cited case are appropriate and controlling in the instant cause.
The judgment appealed from is annulled, set aside and reversed, and there is now judgment overruling defendant’s exceptions and remanding the case to the Honorable the Ninth Judicial District Court in and for the Parish of Rapides, State of Louisiana, for further proceedings in accordance with law and the views herein expressed. Costs of this appeal are taxed against defendant, Standard Life Insurance Company, and all other costs shall await final disposition of the case.